Beix, Chief Justice.
1. Both the corpus delicti and the perpetration of the alleged offense by the accused may be shown by circumstantial as well as direct evidence. In the instant case, the evidence was sufficient to establish both elements with respect to the crime of murder as charged in the indictment. Jester v. State, 193 Ga. 202 (17 S. E. 2d, 736).
2. It appearing from the evidence that the person alleged to have been killed was an infant child of the defendant’s wife’s sister, and that the defendant and his wife had a child of about the same age, evidence that the defendant after being arrested stated to the sheriff that he had killed his own child was not inadmissible upon the ground that the corpus delicti had not been proved, and that the statement of the defendant was not a confession of the crime charged in the indictment; it further appearing that the defendant in making such statement was referring to the transaction in which the child named in the indictment was killed, and that he merely mistook it for his own child at the time of the alleged killing.
(а) If the defendant intended to kill his own child, but, under a mistake as to identity, killed another and different child, his act would be measured by the same standard as if he had killed his own child. Glover v. Stale, 137 Ga. 82 (5) (72 S. E. 926) ; McLendon v. State, 172 Ga. 267 (4) (157 S. E. 475).
(б) Whether or not the defendant’s statement to the sheriff could be treated as a plenary confession, where it appeared that the child the defendant stated he had killed was a different person from the child named in the indictment, yet it amounted at least to an incriminating statement, and could be proved as a circumstance. Sheffield v. State, 188 Ga. 1 (2), 5 (2 S. E. 2d, 657) ; Riley v. State, 1 Ga. App. 651 (57 S. E. 1031); Kinard v. State, 19 Ga. App. 624, 625 (3) (91 S. E. 941) ; Easterling v. State, 24 Ga. App. 424 (100 S. E. 727).
(c) Under the preceding rulings there was no merit in the first special ground of the motion for new trial, and on like principles special grounds 2 and 3 were also without merit.
3. Under the evidence, and the statement of the defendant referring to “my axe,” the jury were authorized to find that the defendant had only one axo, and that the axe tendered in evidence was the “weapon” with which the deceased was killed. Accordingly, there was no merit in special ground 4. •
4. While the defendant first stated to the officers that he had killed his own child, which was not the child that was killed, the evidence authorized a finding that, after later seeing the “dead baby” and learning that it was not his child, he stated that the “dead baby” was the one he had killed. The sheriff further testified: “He told me he killed it with an axe.” Held, that under the evidence as to these several statements, regardless of others that may have been made, the judge was authorized to chai-ge upon the subject of confessions. Nor was the charge, as given, otherwise erroneous as contended in special ground 5. Coney v. State, 90 Ga. 140 (3) (15 S. E. 746); Owens v. State, 120 *577Ga. 296 (3) (48 S. E. 21); Jones v. State, 130 Ga. 274 (4) (60 S. E. 840); Allen v. State, 187 Ga. 178 (3), 181 (200 S. E. 109, 120 A. L. R. 495); Daniel v. State, 187 Ga. 411 (4), 413 (1 S. E. 2d, 6); Coates v. State, 192 Ga. 130 (15 S. E. 2d, 240).
No. 15156.
July 6, 1945.
5. Nor did the court err, as contended in'ground 6, in failing to instruct the jury on involuntary manslaughter. The evidence for the State tended to show that the defendant intentionally killed a two-months-old baby by striking him with an axe. The defendant contended that he did not strike the child at all. “Involuntary manslaughter, whether it be the killing of a human being in the commission of an unlawful act, or the killing of a human being in the commission of a lawful act without due caution and circumspection, is the killing of a human being when there is no intention to kill.” Barbee v. State, 175 Ga. 307 (2), 310 (165 S. E. 232). See also Jackson v. State, 91 Ga. 271 (3) (18 S. E. 298, 44 Am. St. R. 22); Moran v. State, 120 Ga. 846 (48 S. E. 324); Cullins v. State, 148 Ga. 17 (2) (95 S. E. 675); Carter v. State, 171 Ga. 406 (155 S. E. 670); Higgins v. State, 172 Ga. 221 (3) (157 S. E. 643); Hilburn v. State, 57 Ga. App. 854 (197 S. E. 73). There was nothing in the case to show an involuntary killing.
(a) Under the ruling above made, no ruling is necessary as to whether the assignment of error is sufficiently definite; but see Williams v. State, 176 Ga. 372 (168 S. E. 5).
6. The evidence was sufficient to support the verdict, and there was no error in refusing a new trial.

Judgment affirmed.


Jenkins, P. J., Duckworth and Wyatt, JJ., concur. Atkinson, J., dissents.

B. B. Jones, for plaintiff in error.
T. Grady Head, attorney-general, B. A. Patterson, solicitor-general, Hooper, Miller & Head, and Victor Davidson, assistant attorney-general, contra.